                 Case 18-03014-KKS       Doc 1    Filed 10/12/18     Page 1 of 18




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF FLORIDA
                                 (PENSACOLA DIVISION)

 In re:
                                                               CASE NO.: 18-30495-KKS

 JOEL CREIGHTON ADAMS, and                                     CHAPTER 7
 NINA ROBERTS ADAMS

      Debtors.
 _______________________________/

 UTAH POWER SYSTEMS, LLC, a
 Florida Limited Liability Company

          Plaintiff,

 v.                                                            Adv. Proc. No._______

 JOEL CREIGHTON ADAMS, an
 Individual, and NINA ROBERTS
 ADAMS, an individual.

     Defendants.
 ____________________________/

      COMPLAINT SEEKING REVOCATION OF THE DEBTOR’S DISCHARGE

          Plaintiff UTAH POWER SYSTEMS, LLC, (“Utah Power”), files this Complaint against

Defendants JOEL CREIGHTON ADAMS (“JC Adams”) and NINA ROBERTS ADAMS (“N.

Adams”) (collectively “Defendants”) objecting to their discharge pursuant 11 U.S.C. §§ 105(a)

and 727, Rules 60 and 61, Federal Rules of Civil Procedure, and Rules 7001(4), 9005, and 9024,

Federal Rules of Bankruptcy Procedure, and states as follows:

                           PARTIES, JURISDICTION, AND VENUE

          1.     On May 22, 2018, Defendants filed a joint petition for relief under Chapter 7 of

Title 11 of the United States Code, 11 U.S.C. § 101, et seq.




                                                 1 
                             Case 18-03014-KKS                     Doc 1    Filed 10/12/18   Page 2 of 18



              2.             This adversary proceeding arises in and relates to the case of In re Joel Creighton

Adams & Nina Roberts Adams, Case No. 18-30495-KKS, pending in the United States Bankruptcy

Court for the Northern District of Florida.

              3.             JC Adams was the managing member of NJJ Power Services, L.L.C. (“NJJ”), a

company that inspected, refurbished, and serviced turbogenerators.

              4.             N. Adams 1 was a member of NJJ and had signatory privileges for NJJ’s bank

accounts. She also was on NJJ’s payroll during the relevant time period.

              5.             This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

157 and 1334 and 11 U.S.C. § 727.

              6.             Venue of the adversary proceeding lies proper in this district pursuant to 28 U.S.C.

§§ 1408, 1409.

              7.             This is a core proceeding pursuant to 28 U.S.C. § 157(b).

                                                               FACTUAL ALLEGATIONS

              8.             Utah Power’s claims against JC Adams arises from a pre-petition judgment (the

Final Judgment) entered by the Eleventh Judicial Circuit in and for Miami-Dade County, Florida

in the amount of $5,962,042.52, plus $14,428.80 in attorneys’ fees and costs. A true and correct

copy of the Final Judgment is attached hereto as Exhibit “A”.

              9.             The basis for Utah Power’s claims against JC Adams are set forth the Final

Judgment and the complaint from the state court action (the “State Court Complaint”). A true and

correct copy of the State Court Complaint is attached hereto as Exhibit “B”.

              10.            Utah Power incorporates the entirety of the Final Judgment and the State Court

Complaint herein.


                                                            
1
    N. Adams is also known as Nina J. Roberts and Nina Scoles.


                                                                           2 
               Case 18-03014-KKS            Doc 1    Filed 10/12/18   Page 3 of 18



       11.     Utah Power is in the business of selling UTC PureCycle organic rankine cycle

systems (“ORCs”). ORCs are turbogenerators that capture excess heat escaping from industrial

processes and other heat sources and converts it into useful mechanical and electrical energy with

no emissions or additional fuel required.

       12.     After acquiring several disassembled ORCs in Utah, Utah Power negotiated with

JC Adams for NJJ to inspect and refurbish some of the ORCs.

       13.     JC Adams represented to Utah Power that NJJ would inspect the ORCs in Utah,

transport the ORCs to Florida, store the ORCs in Florida, and refurbish the ORCs in Florida to

return them to working condition.

       14.     JC Adams knew that neither he nor NJJ had the ability to refurbish the ORCs.

Nevertheless, JC Adams falsely represented that he could refurbish the ORCs with the intention

of inducing Utah Power to enter into the Agreement.

       15.     On March 17, 2016, Utah Power and NJJ entered into a time and material

agreement (the “Agreement”) that described the scope of work for the ORC’s inspection, the

estimated time to complete the inspection, and the applicable payment rates for NJJ personnel.

       16.     Utah Power paid NJJ $1,987,341.52 to be used for the sole purpose of paying the

expenses associated with inspecting, transporting, storing, and refurbishing the ORCs.

       17.     JC Adams and NJJ never transported all the ORCs to Florida.

       18.     JC Adams and NJJ never refurbished the ORCs.

       19.     Instead, Defendants and NJJ lined their pockets with Utah Powers’ money with no

intention of refurbishing the ORCs.




                                                    3 
               Case 18-03014-KKS         Doc 1    Filed 10/12/18     Page 4 of 18



        20.    For example, JC Adams requested funds from Utah Power to be used toward

refurbishing the ORCs after he no longer had access to the ORCs because NJJ had been evicted

from its commercial premises where the ORCS were housed.

        21.    JC Adams and N. Adams executed a lease agreement with a warehouse to store the

ORCs, but failed to pay rent. This resulted in their eviction and the landlord taking possession of

Utah Power’s property.

        22.    JC Adams willfully accepted payments for services that were not being performed

in order to apply Utah Power’s funds to other expenses.

        23.    Defendants willfully misappropriated the funds and converted them for their own

use. Defendants withdrew hundreds of thousands of dollars, in cash, after Utah Power’s payments.

        24.    Utah Power’s payments were meant for third parties to remove, transport and store

the ORCs. However, Defendants failed to pay these third parties, including the warehouse landlord

and transportation companies.

        25.    Defendants’ failures resulted in separate lawsuits and judgments against them in

Utah and Florida. Their failures also resulted in Utah Power losing possession of the ORCs after

the Florida landlord evicted Defendants and the Utah transportation companies placed a lien on

the ORCs that remained in Utah.

        26.    JC Adams misappropriated the funds with felonious intent by continuing to induce

Utah Power to pay for services and equipment that JC Adams never intended to perform or

purchase.

        27.    N. Adams misappropriated the funds with felonious intent by continuing to take the

funds for her own use without ever intending for the funds to be used for the refurbishment of the

ORCs.




                                                 4 
                             Case 18-03014-KKS                 Doc 1    Filed 10/12/18   Page 5 of 18



              28.            Utah Power delivered a written demand upon JC Adams for the return of the

misappropriated funds. JC Adams did not return the money.

              29.            On April 19, 2017, Utah Power filed a lawsuit against JC Adams and NJJ.

Specifically, Utah Power sued JC Adams and NJJ for fraud, fraudulent inducement, and civil theft,

among others.

              30.            JC Adams was served with process the following day.

              31.            Because JC Adams failed to timely respond, Utah Power filed a motion for default.

              32.            The following day, JC Adams, NJJ, and Nina J. Roberts filed a reply denying the

allegations in the State Court Complaint.2

              33.            On May 26, 2017, Utah Power moved for summary judgment as to all of its claims

against JC Adams.

              34.            On July 10, 2017, the court granted Utah Power’s motion and entered final

judgment in favor of Utah Power.3

              35.            Utah Power’s damages were trebled pursuant to Florida’s civil theft statute (section

772.11, Fla. Stat.).

              36.            The court entered final judgment in the amount of $5,962,042.52, plus $14,428.80

in attorneys’ fees and costs.

              37.            Utah Power began post-judgment proceedings seeking to satisfy its judgment.




                                                            
2
   As non-attorneys, neither JC Adams nor N. Adams could represent NJJ in that litigation. 
Southeastern Associates, Inc. v. First Georgia Bank, 362 So. 2d 967 (Fla. 1st DCA 1978).
3
  JC Adams’ fraud and intentional theft was thus litigated on the merits in the state court. Cmty.
State Bank v. Strong, 651 F. 3d 1241, 1267-68 (11th Cir. 2011).


                                                                       5 
                Case 18-03014-KKS         Doc 1    Filed 10/12/18     Page 6 of 18



       38.      Specifically, Utah Power served JC Adams and NJJ with requests for production,

and interrogatories in aid of execution. See ¶ 11 of the Declaration of Joshua Saval, a true and

correct copy of which is attached hereto as Exhibit “C”.

       39.      Instead of producing documents and properly responding to discovery requests, JC

Adams refused to participate.

       40.      JC Adams engaged in a pattern of willful disobedience and disregard for the Court’s

authority.

       41.      Specifically, Utah Power was forced to obtain a writ of bodily attachment to

incarcerate JC Adams on behalf of himself and NJJ, which could be purged by properly responding

to all outstanding discovery. See Exhibit “C” at ¶ 12.

       42.      JC Adams represented that he could properly respond to all of Utah Power’s

outstanding discovery within 10-14 days after release, but the trial court found this argument

disingenuous.

       43.      Utah Power also obtained several documents from JC Adams and N. Adams’ home

in early May 2018 under a writ of replevin, including various business contracts, contracts for real

property, and documents relating to membership in a boat club. See Exhibit “C” at ¶ 16.

       44.      Thereafter, on May 22, 2018, JC Adams filed a petition seeking to discharge the

debt owed pursuant to the Final Judgment.

       45.      Since JC Adams filed for bankruptcy, Utah Power continued to conduct discovery

to gather more information about his and N. Adams’ assets for use in this bankruptcy proceeding.

       46.      JC Adams, as a representative for NJJ, remained incarceration until he complied

with the trial court’s discovery order.




                                                  6 
               Case 18-03014-KKS         Doc 1    Filed 10/12/18     Page 7 of 18



        47.    On June 3, 2018, JC Adams filed a petition for writ of habeaus corpus with the

Third District Court of Appeal, which the Third District granted and ordered JC Adams to be

released.

        48.    Despite representing he could respond to all outstanding discovery within 10-14

days after release, Mr. Adams failed and refused to produce any further discovery on behalf of

NJJ.

        49.    This continuous refusal to comply with the trial court’s discovery order resulted in

the trial court issuing new writs of bodily attachment against JC Adams and N. Adams as

representatives for NJJ.

        50.    On September 14, 2018, JC Adams filed another motion with the Third District

asking to quash the new writs of bodily attachment. The Third District granted the motion finding

the trial court needed to make specific findings that JC Adams had the present ability to purge the

writ.

        51.    On October 1, 2018, Utah Power filed a motion for rehearing with the Third District

and intends to move the trial court for another hearing on NJJ’s failure to comply with the trial

court’s discovery order.

        52.    As part of discovery in aid of execution, Utah Power was able to obtain an

incomplete record of Defendants’ banking statements despite Defendants refusal to provide them.

        53.    These incomplete statements evidence that JC Adams withdrew hundreds of

thousands of dollars in cash from his and NJJ’s bank accounts. Mr. Adams also transferred money

to N. Adams. See Exhibit “C” at ¶¶ 14-15.




                                                 7 
               Case 18-03014-KKS        Doc 1    Filed 10/12/18     Page 8 of 18



       54.     Utah Power also commenced a lawsuit against Thomas J. Lang, who was JC

Adams’ business partner relating to the removal, storage, and refurbishment of the ORCs. See

Exhibit “C” at ¶ 17.

       55.     On September 25, 2018, the trial court ruled on Utah Power’s motion to compel

and ordered Mr. Lang to produce relevant discovery that Utah Power believes will be relevant to

this bankruptcy proceeding. See Exhibit “C” at ¶ 18.

       56.     JC Adams has another business partner, Daniel E. Bell, who contacted undersigned

counsel on or about September 4, 2018 and advised that an individual named Scott Hill recently

paid JC Adams $1.3 million to start a new business. See Exhibit “C” at ¶¶ 19-20.

       57.     Mr. Bell also represented that JC Adams had stolen money from Utah Power and

that JC Adams had destroyed incriminating evidence against him. See Exhibit “C” at ¶ 21.

       58.     Mr. Bell agreed to meet with undersigned counsel on September 9, 2018,

whereafter Utah Power intended to file Mr. Bell’s statements with this Court. However, Mr. Bell’s

wife advised Utah Power on September 6, 2018 that Mr. Bell had to have emergency surgery due

to colon cancer. See Exhibit “C” at ¶¶ 22-23.

       59.     Utah Power is working to reschedule the meeting with Mr. Bell to have his

statements available for a Rule 2004 examination. See Exhibit “C” at ¶ 24.

       60.     Utah Power has also obtained audio recordings from when JC Adams was

incarcerated in Okaloosa County and Miami-Dade County. See Exhibit “C” at ¶ 25. Importantly,

JC Adams filed for bankruptcy while incarcerated and there are audio recordings of Mr. Adams

discussing the bankruptcy with N. Adams that are relevant to this bankruptcy proceeding. See

Exhibit “C” at ¶ 33.




                                                8 
               Case 18-03014-KKS          Doc 1    Filed 10/12/18     Page 9 of 18



       61.     After the meeting of Creditors, Utah Power corresponded with Defendant’s counsel

to schedule a Rule 2004 examination. The parties anticipated conducting the examination in

November or December 2018. See Exhibit “C” at ¶¶ 6-8.

       62.     Utah Power intended to compile the discovery it obtained from the state court

actions to prepare for the Rule 2004 examination regarding the Defendants’ assets. See Exhibit

“C” at ¶¶ 9-10.

       63.     However, on September 24, 2018, this Court entered a discharge against the

Defendants. See Exhibit “C” at ¶ 26.

       64.     The discharge order states that some debts are not discharged, including debts that

this Court has decided or will decide are not discharged. This Court may thus still determine that

Utah Power’s claims against the Defendants are not discharged.

       65.     Utah Power did not learn of the discharge until mid-day October 11, 2018. See

Exhibit “C” at ¶ 27. After learning about the discharge, undersigned counsel immediately

determined he had not received any of the filings in this bankruptcy proceeding since July 2018.

See Exhibit “C” at ¶ 28.

       66.     Importantly, the attorney working on this bankruptcy action for Utah Power left the

firm on or about July 13, 2018. See Exhibit “C” at ¶ 3.

       67.     Shortly thereafter, the firm’s paralegal who maintained the firm’s tickler system

was terminated for repeated errors relating to the firm’s calendaring and tickler system. See Exhibit

“C” at ¶ 3.




                                                  9 
                           Case 18-03014-KKS                   Doc 1    Filed 10/12/18   Page 10 of 18



              68.            The law firm representing Utah Power then underwent a transition in September

2018 where the partners elected to dissolve the firm.4 See Exhibit “C” at ¶ 4.

              69.            Due to the departure of the paralegal in charge of the tickler system and the attorney

on record in this bankruptcy proceeding, and the firm’s subsequent restructuring, there was a

breakdown in the tickler system relating to this bankruptcy proceeding resulting in undersigned

counsel not learning about the discharge until mid-day October 11, 2018. See Exhibit “C” at ¶ 29.

              70.            Despite the discharge occurring on September 24, 2018, Utah Power has been

working diligently to acquire further information relevant to this proceeding prior to and post

discharge. See Exhibit “C” at ¶ 30.

              71.            For example, on September 25, 2018, the trial court ordered Mr. Lang to provide

further documents relating to his work with JC Adams and NJJ. See Exhibit “C” at ¶ 31.

              72.            Utah Power also obtained the audio recordings of the Defendants after the date of

discharge, but requested these recordings on July 31, 2018. See Exhibit “C” at ¶ 32.

              73.            There are approximately 272 recordings estimating 70 or more hours of material.

See Exhibit “C” at ¶ 32.

              74.            Utah Power is in the process of listening to all the recordings,5 including those

related to the Defendants filing bankruptcy, but intends to do so prior to the Rule 2004 examination

to be scheduled for November or December 2018. See Exhibit “C” at ¶ 34

              75.            Relevant issues raised in the recordings include: 1) Mr. Adams stating that he

intends to not include Mr. Hill or Hill Oil as creditors in the bankruptcy because he will be doing



                                                            
4
   Utah Power is presently represented by new counsel who will be filing a notice of appearance
contemporaneously with this complaint.
5
   Utah Power has listened to many hours of recordings thus far and has already discovered critical
and relevant information, as detailed below.  


                                                                       10 
                           Case 18-03014-KKS                   Doc 1    Filed 10/12/18   Page 11 of 18



business with them after the bankruptcy; 2) Mrs. Adams saying she is buying a new fridge, new

microwave, new air conditioning unit, and a trampoline for a house in Holt, Florida that they are

moving to: 3) Mrs. Adams sold or hid property that was her inheritance so that there will be no

record of it; 4) Mr. Adams began work for a company named Turbine Services International, who

paid the Defendants approximately $4,500.00; 5) Mrs. Adams represented she was only going to

deal with her money in cash; and 6) Defendants discuss Mr. Adams owning a lot of tools. See

Exhibit “C” at ¶ 36.

              76.            Notably, Defendants’ bankruptcy filings do not include the above information. See

Exhibit “C” at ¶¶ 37-42.

              77.            The recordings also reveal that Defendants gathered their complete bank records,

but refused to provide them to Utah Power based on the belief that they would not have to provide

Utah Power any further information after filing for bankruptcy. See Exhibit “C” at ¶449.

              78.            Undersigned counsel for Utah power has spoken with the Sherry Chancellor, the

trustee, who represented she does not oppose Utah Power’s request to revoke the Defendants’

discharge.

              79.            This Court should therefore revoke the Defendants’ discharge in order to permit

Utah Power to exam Defendants about the discrepancies in their bankruptcy filings with the

substantial discovery it has obtained and continues to acquire.

              80.            Defendants will suffer no prejudice because it is only less than 3 weeks since this

Court issued the discharge 6 and the parties intended to have the Rule 2004 examination in




                                                            
6
 A trustee or creditor is permitted to request a revocation within one year after a discharge is
granted. 11 U.S.C.A. § 727(e).



                                                                       11 
              Case 18-03014-KKS          Doc 1    Filed 10/12/18      Page 12 of 18



November or December 2018 after Utah Power had time to complete its discovery in the state

court actions by agreement of counsel for same.

                         COUNT I REVOCATION OF DISCHARGE

       81.     Utah Power realleges the allegations contained in paragraphs 1-80.

       82.     Federal Rule of Bankruptcy Procedure 9024 makes the relief included in Federal

Rule of Civil Procedure 60 applicable to bankruptcy proceedings. Fed. R. Bankr. Pro. 9024.

       83.     Rule 60 grants a party relief from a judgment or order for mistake, inadvertence,

surprise, or excusable neglect. Fed. R. Civ. Pro. 60(b).

       84.     The Seventh Circuit and Ninth Circuit have held that a bankruptcy court has the

authority to revoke or vacate a discharge through Rule 60. Disch v. Rasmussen, 417 F.3d 769, 779

(7th Cir. 2005) (revoking a debtor’s Chapter 7 discharge under Rule 60 because the discharge

resulted from a mistake); Cisneros v. U.S. (In re Cisneros ), 994 F.2d 1462, 1466 (9th Cir.1993)

(revoking the debtors’ Chapter 13 discharge pursuant to Rule 9024 because the discharge resulted

from a mistake).

       85.     The Eleventh Circuit has not yet ruled on this precise issue, but three decisions from

the Middle District of Florida Bankruptcy Court have cited to Cisneros with approval.

       86.     In In re Grossot, 205 B.R. 341 (Bankr. M.D. Fla. 1997) and In re Almengual, 301

B.R. 902 (Bankr. M.D. Fla. 2003), the court cited to Cisneros for the proposition that it had the

power to review an order entered under a mistake of fact sua sponte. Grossot, 205 B.R. at 342-43;

Almengual, 301 B.R. at 910.

       87.     In re Gomez, 456 B.R. 574 (Bankr. M.D. Fla. 2011) specifically concerned a debtor

seeking to vacate her discharge in order to convert the Chapter 7 proceeding to a Chapter 13 case.

Id. at 575. The court examined the debtor’s request under section 727(d), but also cited to Cisneros




                                                 12 
              Case 18-03014-KKS           Doc 1    Filed 10/12/18   Page 13 of 18



and Disch for the proposition that a bankruptcy court has the authority to revoke or vacate a

discharge through Rule 9024. Id. at 577 fn.1. However, the court found that the debtor was not

entitled to relief under Rule 9024 because her discharge was not the subject of any mistake. Id.

       88.     Here, Utah Power is seeking revocation of the discharge due to inadvertence

stemming from the breakdown in the firm’s tickler system, as detailed above.

       89.     This Court may therefore properly revoke the Defendants’ discharge under Rule

9024 because the discharge was entered through mistake, inadvertence, or excusable neglect.

       90.     Federal Rule of Bankruptcy Procedure 9005 makes the relief included in Federal

Rule of Civil Procedure 61 applicable to bankruptcy proceedings. Fed. R. Bankr. Pro. 9005.

       91.     Rule 61 provides that the court must disregard errors and defects that do not affect

any party’s substantial right. Fed. R. Civ. Pro. 61.

       92.     Here, the errors resulting in the Defendants’ discharge of Utah Power’s claim are

not harmless. Rather, Utah Power’s substantial right to contest the discharge of its claim has been

affected. This Court may therefore properly revoke the Defendants’ discharge under Rule 9005.

       93.      This Court also has the equitable authority under 11 U.S.C. § 105(a) to revoke the

Defendants’ discharge.

       94.     Section 105(a) provides:

       The court may issue any order, process, or judgment that is necessary or appropriate
       to carry out the provisions of [the Bankruptcy Code]. No provision of this title
       providing for the raising of an issue by a party in interest shall be construed to
       preclude the court from, sua sponte, taking any action or making any determination
       necessary or appropriate to enforce or implement court orders, rules, or to prevent
       an abuse of process.

       11 U.S.C. § 105(a).




                                                  13 
               Case 18-03014-KKS           Doc 1     Filed 10/12/18   Page 14 of 18



        95.     The United States Supreme Court has recognized that section 105(a) grants a

bankruptcy court with broad authority to take any action that is necessary or appropriate to prevent

an abuse of process. Marrama v. Citizens Bank of Massachusetts, 549 U.S. 365, 375 (2007).

        96.     Lastly, this Court has authority to revoke the Defendants’ discharge under 11

U.S.C. § 727(d), which permits this Court to revoke a discharge for, among other things, when the

debtor obtained the discharge through fraud or fails to include property that is the property of the

estate. 11 U.S.C. § 727(d).

        97.     Here, Defendants’ bankruptcy filings: 1) did not include Mr. Hill or Hill Oil; 2) did

not include major appliances that Mrs. Adams purchased for the Defendants’ home in Holt; 3) did

not include any property relating to Mrs. Adams’ inheritance; 4) did not include any wages or

salary from Mr. Adams’ business with Turbine Services International; 5) represented Defendants

had $0.00 in cash; and 6) did not include any of Mr. Adams’ tools.

        98.     Utah Power discovered these facts evidencing fraud and a failure to include

property that is property of the estate after the discharge.

        WHEREFORE, Utah Power requests that the Court revoke the Defendants’ discharge,

and grant all other relief that is just, equitable, and proper.

                 COUNT I OBJECTION TO DISCHARGE PURSUANT TO
                         BANKRUPTCY CODE § 523(a)(2)(A)

        99.     Utah Power realleges the allegations contained in paragraphs 1-80.

        100.    A debt is nondischargeable under Section 523(a)(2)(A) if it arises for money

obtained by “false pretenses, a false representation, or actual fraud.” 11 U.S.C. § 523(a)(2)(A).

        101.    JC Adams obtained money from Utah Power by false pretenses, making false

representations, and committing actual fraud upon Utah Power.




                                                   14 
                Case 18-03014-KKS        Doc 1    Filed 10/12/18    Page 15 of 18



         102.   JC Adams knew that these representations were false when he made them.

Likewise, JC Adams never intended to perform as represented.

         103.   JC Adams intended for Utah Power to rely upon these representations.

         104.   Utah Power would never have entered into the Agreement, hired JC Adams and

NJJ, or paid JC Adams but for these representations.

         105.   Utah Power made several payments in reliance upon these representations.

         106.   As set forth in the Final Judgment and State Court Complaint, Utah Power suffered

damages in the amount of $1,987,341.52 for payments made, and $14,429.80 in reasonable

attorneys’ fees and costs, as reflected in the Final Judgment.

         107.   JC Adams cannot have his claim discharged because the United States Bankruptcy

Code prevents debtors from discharging debts arising out of willful and malicious injury by the

debtor to another entity and from money obtained by actual fraud.

         WHEREFORE, Utah Power requests that the Court deny a discharge against JC Adams

for the Final Judgment, enter judgment in favor of Utah Power against JC Adams, award costs

incurred in connection with the Adversary Proceedings, and granting all proper relief.

                  COUNT II – OBJECTION TO DISCHARGE PURSUANT
                                TO 11. USC. § 523(a)(6)

         108.   Utah Power realleges the allegations contained in paragraphs 1-80.

         109.   The benefit of a fresh start under the bankruptcy code is reserved for the “honest

but unfortunate debtor.” Grogan v. Garner, 498 U. S. 279, 286, 287 (1991). JC Adams is no such

actor.

         110.    On July 10, 2017, a Florida state court conclusively determined that JC Adams

violated Florida’s Civil Theft Statute by stealing nearly two million dollars from Utah Power.

         111.   JC Adams intentionally caused willful and malicious injury to Utah Power.



                                                 15 
                  Case 18-03014-KKS       Doc 1    Filed 10/12/18    Page 16 of 18



        112.      A debt is nondischargeable under Section 523(a)(6) if it arises from “willful and

malicious injury by the debtor to another entity or to the property of another entity.” 11 U.S.C. §

523(a)(6).

        113.      JC Adams intentionally engaged in unauthorized conduct when it misappropriated

the $1,987,341.52 that Utah Power paid to JC Adams in order to perform the ORCs inspection and

refurbishment.

        114.      JC Adams intended to harm Utah Power by misappropriating the $1,987,341.52

        115.      JC Adams accepted $1,987,341.52 from Utah Power that Utah Power intended to

be used to pay for the inspection and refurbishment of the ORCs, but JC Adams misappropriated

the $1,987,341.52 for other unauthorized expenses.

        116.      The $1,987,341.52 rightfully belongs to Utah Power because JC Adams did not act

as promised.

        117.      JC Adams misappropriated the $1,987,341.52 with felonious intent by continuing

to induce Utah Power to make payment for services and equipment he never intended to perform

or purchase.

        118.      JC Adams intended to deprive Utah Power of the benefit of the $1,987,341.52 by

misappropriating the $1,987,341.52 instead of using those funds for their intended purpose.

        119.      JC Adams acted knowingly and with the intent to permanently deprive Utah Power

of its property, and appropriate it to JC Adams’s own use or the use and benefit of others not

entitled to it.

        120.      Utah Power delivered a written demand upon JC Adams for the return of the

misappropriated funds.

        121.      JC Adams’s retention of the $ 1,987,341.52 continues to harm Utah Power.




                                                  16 
              Case 18-03014-KKS          Doc 1    Filed 10/12/18     Page 17 of 18



       122.    As set forth in the Final Judgment and State Court Complaint, Utah Power suffered

damages in the amount of $5,962,042.56 for payments made, and $14,429.80 in reasonable

attorneys’ fees and costs, as reflected in the Final Judgment.

       WHEREFORE, Utah Power requests that the Court deny a discharge against JC Adams

for the Final Judgment, enter judgment in favor of Utah Power against JC Adams, award costs

incurred in connection with the Adversary Proceedings, and granting all proper relief.

       Dated: October 12, 2018


                                                       Respectfully submitted,

                                                       GOLDSTEIN & COMPANY
                                                       Attorneys for Utah Power Systems LLC’s
                                                       55 Miracle Mile, Suite 310
                                                       Coral Gables, Florida 33134
                                                       Telephone: (305) 930-7200
                                                       Facsimile: (305) 930-7400
                                                       Email: jgoldtein@gattorneys.com
                                                       Secondary email: jsaval@gattorneys.com

                                                       By: s/Joshua Saval
                                                       JASON GOLDSTEIN
                                                       Florida Bar No.: 91113
                                                       JOSHUA SAVAL
                                                       Florida Bar No.: 112165




                                                 17 
              Case 18-03014-KKS          Doc 1    Filed 10/12/18   Page 18 of 18



                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 12, 2018 the foregoing document was electronically filed

with the Clerk of the Court using CM/ECF and served upon all counsel of record in the attached

service list either via transmission of Notices of Electronic Filing generated by CM/ECF or in

some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Electronic Filing.

                                                       By: s/Joshua Saval
                                                           JOSHUA SAVAL


                                         SERVICE LIST

Jodi Daniel Cooke, Esq.
Stichter Riedel Blain & Postler, P.A.
41 N. Jefferson Street
Suite 111
Pensacola, FL 32501
E-mail: jcooke@srbp.com
Attorney for Debtors

Sherry Chancellor
Law Office of Sherry F. Chancellor
619 West Chase St.
Pensacola, FL 32502
E-mail: sherry.chancellor@yahoo.com, FL50@ecfcbis.com
Trustee

United States Trustee
110 E. Park Avenue
Suite 128
Tallahassee, FL 32301
E-mail: USTPRegion21.TL.ECF@usdoj.gov

PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541
E-mail: claims@recoverycorp.com




                                                 18 
